 THE BAKER AND TAYLOR CO.245TTTE BAKER AND TAYLOR Co.andLOCAL 32, OFFICE EMPLOYEESINTER-NATIONAL UNION, AFL.Case No. 2-CA-3V6. July 20, 1954Decision and OrderOn January 12, 1954, Trial Examiner Arthur E. Reyman issued his,Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfair-labor practices in violation of Section 8 (a) (5) and (1) of the Act,,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Reportattached hereto.Thereafter, the Respondent and the General Coun-sel filed exceptions to the Intermediate Report. The Respondent also,filed a supporting brief.The Respondent's request for oral argumentis hereby denied because the record and the exceptions and brief, in ouropinion, adequately present the issues and the positions of the parties.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following additions and modifi-cations :1.The Trial Examiner found that the Respondent, in violation ofSection 8 (a) (5) and (1) of the Act, has refused and continues torefuse to bargain collectively with Local 32, as the certified bargain-ing representative of the employees in the appropriate unit.The Re-spondent excepted to this finding on two grounds : (a) That the groupof manual employees, for whom Local 32 had been certified as repre-sentative by the Board, is not in fact an appropriate unit, and (b) thatLocal 32 was no longer the representative of a majority of employeesin such unit at the time of its demand for bargaining.For thereasons set forth herein we find the Respondent's exceptionsto be with-out merit.(a)On May 13, 1953, the Respondent entered into agreements withLocal 32 for consent elections in separate units of its "manual" and"clerical" employees.On June 12, 1953, as the result of the electionsheld pursuant to these agreements, Local 32 was certified as repre-sentative of the employees in the manual unit. The Respondent nowcontends that, despite its agreement that the manual unit was appro-priate for purposes of the consent election, such a unit is in fact in-appropriate,' and that the Trial Examiner erred in adopting the con-IThe Respondent asserts that it agreed to elections in separate manual and clericalunits, only because a Board agent told it that the Board probably would not approve asingle unit and because it did not then realize that the separate units would cause conflictand d,ssension such as had existed previously at a time when there were separate units.109 NLRB No. 38 246.DECISIONS OF NATIONAL LABOR RELATIONS BOARDsent-electionstipulation as the basis of his unit finding rather thanmaking his own independent unit determination. In support of thiscontention the Respondent asserts that because the Board has not de-termined the unit upon the basis of a record made at a formal hearing,as distinguished from the parties' consent stipulation, the issue of unitappropriatenessremains infact unresolved, a fact which the TrialExaminershould have recognized.We do not agree with this contention. It has long been the Board'spolicy not to permit relitigation, in a proceeding based on charges ofrefusal tobargain, ofthe issuesdecided in a prior representation pro-^ceeding.In the absence of evidence of changes in the facts surround-ing aprior unit determination, or the discovery of evidence unavail-able to the respondent in the representation proceeding, the Board hasuniformly refused to redetermine unit issues in an unfair labor prac-tice proceeding.2This principle is applicable equally to cases in whichthe necessaryfacts aredetermined by the Board upon the record of ahearing and to cases in which the parties have consented to expediteresolution of a question of representation by agreeing to the deter-minative facts for purposes of conducting an election.The consentelection is a well-established time- and labor-saving device, and itsvalidity is specifically recognized by the provisions of the amendedAct.'The Act makes no distinction as to validity or effect, between acertification resulting from an election pursuant to a consent-electionagreementand a certification resulting from an election directed bythe Board after a formal hearing. The courts have uniformly recog-nizedthe right of parties to waive a formal hearing and to enter abinding agreementfor a consent election.'2 AmericanFiniihvng Company,90 NLRB 1786,Clark Shoe Company,88 NLRB 989 ;West Texas Utilities Company,106 NLRB 859;N. L. R B. v Worcester Woolen MillsCorp,170 F. 2d 13(C A. 1), cert denied,336 U S 903,Pittsburgh Glass Company v.N. L R. B.,313 U S 146.Allis-Chalmers Mfg Co v N L R B,162 F 2d 435 (C A 7) ;N. L RB. v. WestKentucky Coal Co,152 F 2d 198 (C A 6)s Section9 (c) (4) provides that.Nothing in this section shall be construed to prohibit the waiving of heaiings bystipulation for the purpose of a consent election in conformity with regulations andrules of decisions of the Board.Sections 102 54 and 101 18 of the Board'sRules and Regulations implement the statutoryapproval of consent elections by providing the procedures for the parties'agreementsand for the conduct of such elections4Thus the Court of Appeals for the Ninth Circuit said that such an agreement is "acontract,and, as such,itsprovisions,ifnot otherwise contrary to law are valid andbinding upon the parties,who have expressed their mutual assent thereto "N L. R B.v.CarltonWoodProducts,201 F 2d 863 The First Circuit described the agreementsas a "limitation on review"of the representation proceeding,observing that a "narrowinterpretation thereof would thwart the utility of the device of consent election," andthat"these agreements are aimed at the expeditious settlement of election disputes."N. L. R B. v Saxe-GlassmanShoeCorp,201 F. 2d 238The Eighth Circuit said thatthe purpose of a consent-election agreement is "to provide for a prompt and final settle-ment of such controversies as may arise between the parties and thus minimize the delayin the administration of the Act," and that"no reason appears why the company shouldnot be bound by the provisions of the election agreement,to which it is a party "Semi-Steel Casting Co. v N. L. R B ,160 F 2d 388,certdenied 332 U S 758 The Sixth THE BAKERAND TAYLOR CO.247The reasons for the use of informal preelection procedures in repre-sentation cases are readily apparent.Consideration of the desiresof the parties as to the composition of a bargaining unit always hasbeen recognized by the Board as an important factor in promotingcollective bargaining and in stabilizing labor management relations.Thus it is not only because of their value in saving the expenditure ofeffort and time by the Government, but also because of their tendencyto promote stability in labor management relations, and to expedite thesettlement of labor disputes, that consent-election agreements have be-come a well-recognized device in the administration of the Act.The Respondent has offered no satisfactory explanation why its stip-ulation as to unit in the representation proceeding should be dis-regarded and an independent unit determination now made by theBoard.It does not contend that the unit stipulated was so arbitraryas to make its approval an abuse of discretion by the Regional Direc-tor.Nor does it contend that evidence relating to the unit, which itwas permited to adduce at the hearing in the present case, is newly dis-covered, unavailable to it at the time of the representation proceeding,or shows any change in the facts underlying its agreement for a con-sent election.Moreover, the evidence introduced by the Respondent at the hear-ing in this case fails to persuade us that the unit of manual employeesis in fact inappropriate.While such evidence may indicate that asingle unit of all employees in the book wholesaling operations mightalso be appropriate, we do not believe that it shows that such an over-all unit is the only appropriate unit, or that there is no reasonable basisfor the separation of employees into the separate units of manuals andclericals.The evidence discloses that the work of the manual group,comprising such employees as stock and order, checking,, packing, andshipping department employees, consists primarily in physically han-dling the books.On the other hand, the clerical group, composed ofthe employees in the buying, selling, credit, and claims departments,is engaged in work typical of office and clerical employees and not in-volving manual labor.Except for 12 to 15 employees out of the totalof 138 in the clerical unit, the clerical employees are located in the Em-ployer's offices and do not regularly come in contact with the manuals,whose place of work is in the stockroom and shipping and receivingsection..The clericals and manuals are separately supervised.Thehistory of collective bargaining in the plant shows that for a substan-tial number of years bargaining was conducted for clericals and manu-als as separate groups.The pattern was changed to that of an overallunit in April 1952 when Local 32 became the bargaining representativeCircuit construed a consent-election agreement as a "waiver" of any right to a formalproceeding before the Regional DirectorN L B B. v Standard TransformerCompany,202 F. 2d 846 , and stated that in absence of fraud or gross mistakes the consent, electionagreement may not be set asideN L R 13 v Volney Felt Mills, Inc,210 F 2d 559 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor both groups, and continued on that basis only until June 1953 whenthe consent election involved in this case was held.Accordingly, both on the ground of the parties' stipulation, and onthe basis of the facts now before us, we find that the unit of manualemployees for which Local 32 was certified on June 12, 1953, con-stitutes a unit appropriate for collective-bargaining purposes withinthe meaning of Section 9 (b) of the Act.'(b)At the hearing the Respondent offered in evidence an employeepetition purporting to have been signed by a majority of employeesin the unit of manuals repudiating Local 32 as their bargaining agent.The evidence was rejected by the Trial Examiner on the ground thatthe Board's certification of Local 32 on June 12, 1953, could not bequestioned within the certification year.The Respondent then offeredto prove that on July 1, 1953, when it refused to bargain with thelocal, it came into possession of an employee petition signed by 33out of approximately 50 employees in the unit of manuals,c, revokingtheir designation of Local 32 as their bargaining representative, andthat this revocation was not induced by any unfair labor practicesof the Respondent.This offer of proof was likewise rejected by. theTrial Examiner.The Respondent has excepted to this ruling, con-tending that inasmuch as Local 32 had been repudiated by a majorityof the employees in the manual group'before the Respondent refusedto bargain with Local 32, and as this repudiation was not broughtabout by any unfair labor practices, the Respondent's subsequentrefusal to deal with Local 32 was not violative of Section 8 (a) (5)or (1) of the Act.We do not agree.It is a well-established Board rule that, in the absence of unusualor special circumstances, a Board certification of a bargaining repre-sentative.must be honored for a reasonable period, usually at leasta year following the certification, despite evidence of repudiation orloss of.majority by such bargaining representative.'The rule is5Garden State Hosiery Co.,74 NLRB 318,324 where the Board said* "It may wellbe that the unit found here is not the perfect unitBut the statute does not requitethat it be perfect,or the best possible, or the ultimate;it iequues only that the unit beappropriate.""The tally of ballots cast at the June 4.1953,election shows that the approximatenumber of eligible voters in the unit of manuals was 58.7HenryHeide,Inc,107 NLRB No 258N L R Il v Ray Brooks,204 F 2d 899(C. A 9), cert.granted March 1954To the extent that this statement of the Board's so-called"one-year i tile" is intendedto hold that despite a clear and uncoeiced loss of majority a union continues throughoutthe certification year to be the statutory bargaining reps esentative of the employees,Member Rodgers does not agree.He is of the opinion that once a reasonable periodof time, as measured by the circumstances of the individual case.has elapsed since theelection and, certification,it is"violative of the spirit and the very letter"of, the Act forthe -Board to require employees to continue to be represented by an agent(union) whichthey themselves for reasons of their own have repudiatedN. L R. B.v.GlobeAutomaticSprinkler Co. of Pennsylvania,199 F. 2d 64,70 (C. A. 3).Applying this rule to theinstant case,Member Rodgers would find that under the circumstances a lapse of 6 weeksbetween the Union's certification and repudiation did not constitute a reasonable periodof time and that therefore the employer's duty to bargain continued THE BAKER AND TAYLOR CO.249intended to give effect to the policy of the Act to stabilize industrialrelations and it is based on the Board's experience that a period ofat least a year is needed to assure employees, through their newlycertified representative, an opportunity to establish a functioningcollective-bargaining relationship.8Examination of the record in this case does not disclose the existenceof any special or unusual circumstances which would exempt theRespondent from the application of this rule.The evidence profferedby the Respondent tends merely to show that within 6 or 7 weeksafter the Board's certification of Local 32 on June 12, it came intopossession of a revocation petition purporting to have been signedby 33 out of 50 or 58 employees in the unit of manuals.The petitionappears to recite noreasonsother than that the signers believe theunit to be inappropriate in view of the rejection by the clericalsof collective-bargaining representation at the June 4, 1953, election.The petition states that in these circumstances the existence of a bar-gaining agent for the manuals alone would "cause a great deal of badfeeling between the clerical workers and the manual workers."Wedo not find in these asserted reasons, however, special or unusualcircumstances such as might justify an exception to the rule.9We find, as did the Trial Examiner, that the Respondent, by refus-ing on or about July 1, 1953, and thereafter to bargain collectivelywith Local 32 as the certified bargaining representative for the unitof manualemployees violated Section 8 (a) (5) and (1) of the Act.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational Labor Relations8 18 Ann.Rep. 43.In adopting the Board'scertification-year rule the Court of Appeals for the SecondCircuit has saidThe purposeof the Actis to insure collective representation for employees, and tothat end ¢ 9 gives power to the Board to supervise elections and certify the winnersas the authorized representatives.Inherent in any successful administration ofsuch a system is some measure of permanence in the results: freedom to choose arepresentativedoes not imply freedom toturn him out of office with the next breath.As in the case of choosing a political representative,the justification for the franchiseis some degree of sobriety and responsibility in its exerciseUnless the Board haspower to hold the employees to their choice for a season,itmust keep ordering newelectionsat the whimof any volatile caprice ; for an election,conducted under propersafeguards,provides the most reliable means of ascertaining the deliberate will ofthe employees.N. L. R. B. v. Centwry Oxford Mfg Corp.,140 F. 2d t41, 542-3(C. A 2), cert. denied323 U. S 714.0 Celanese Corporation of America,73 NLRB 864.In a recent case(Henry Heide, Inc.,107 NLRB1160)the Board also found that the mere filing by an employer of a representa-tion petition for a redetermination of the status of a certified agent, or a filing of a decertifi-cation petition by a rival union was not an "unusual circumstance"that would relieve theemployer from his obligation to bargain with the certified agent within the certificationyear, 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard hereby orders that the Respondent, The Baker and Taylor Co.,its officers, agents, successors, and assigns, shall :1.Cease and desist from refusing to bargain collectively with Lo-cal 32, Office Employees International Union, AFL, as the exclusiverepresentative of its stock and order, checking, packing, and shippingdepartment employees, including list boys and stock counter em-ployees at its Hillside plant, but excluding office clerical and profes-sional employees, guards, watchmen, porters, and all supervisors asdefined in the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Local 32, Office Em-ployees International Union, AFL, as the exclusive representativeof the employees in the bargaining unit hereinabove described withrespect to wages, rates of pay, hours of employment, and other termsand conditions of employment, and if an understanding is reachedembody it in a signed agreement.(b)Post at its Hillside plant copies of the notice attached to theIntermediate Report and marked "Appendix A." 10 Copies of saidnotice, to be furnished by the Regional Director for the Second Re-gion, shall, after being duly signed by a representative of the Re-spondent, be posted by it for a period of sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto the employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by other material.(c)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order what steps theRespondent has taken to comply herewith."This notice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner" the words "A Decision and Order"In the event that this Orderis enforced by a decree of a United States Court of Appeals,there shall be substitutedfor the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree ofthe United States Court of Appeals,Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding was commenced by the issuance,on January 24, 1953,of a com-plaint by the General Counsel of the National Labor Relations Board, by the Re-gionalDirector for the Second Region,against The Baker&Taylor Co., allegingin substance that The Baker&Taylor Co., on or about July 1, 1953, and at all timesthereafter "did refuse and continues to refuse"to bargain collectively with Local 32,Office Employees International Union, AFL, as the exclusive representative of all theemployees in an appropriate bargaining unit in respect to rates of pay, wages, hoursof employment,or other conditions of employment, in contravention of Section 8 (a)(1) and (5) of the National Labor Relations Act, as amended(61 Stat. 136), hereincalled the Act.(For convenience,these parties are herein sometimes called respec-tively, theGeneral Counsel, the Board,theRegional Director,theRespondent, THE BAKERAND TAYLOR CO.251and Local 32.)Prior thereto, on July 7, 1953, Local 32 had filed a charge with theRegional Director, alleging that:Said company ever since the 12th day of June, 1953, to and including thepresent date, has refused and still continues to refuse to bargain collectively ingood faith with Office Employees International Union, Local 32, which saidLocal has been certified by the National Labor Relations Board as the collec-tive bargaining agent of the employees in the unit known as the "manual" unitof employees, consisting of all stock and order, checking, packing and shippingdepartment employees, as well as list boys and stock counters.The Respondent filed a timely answer to the complaint, and effectively deniedtherein the substantive allegations of contraventions of the Act; and for further de-fenses said: ". . . admits that on or about the date alleged, at an election conductedfor the group of employees, not constituting an appropriate unit . . . 29 of theemployees in that group voted for the Union and 21 against," and moved that thecomplaint should be dismissed because, it said,(a) that a majority of the employees in the alleged unit have notified theRespondent in writing of their desire not to have the Union represent them andhave requested the Respondent not to deal with the Union as their representative;and(b) that the collective bargaining unit alleged.is inappropriate, all asset forth in the Respondent's petition to vacate certification and to set aside theelection now pending before the Board in Case No. 2-RC-5825.On the issues raised in the complaint and answer and pursuant to notice, a hear-ing was held before the undersigned Trial Examiner at New York, New York, onNovember 2, 1953.At the hearing, all parties were represented by counsel.Fullopportunity to be heard, to examine and cross-examine witnesses, to introduce evi-dence bearing on the issues, to argue orally upon the record, and to file proposed find-ings of fact and proposed conclusions of law were afforded each party.Upon the entire record of the case, from his observation of the witnesses, andafter full consideration, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, The Baker and Taylor Co., is and has been since 1906 a corpo-ration duly organized under and existing by virtue of the laws of the State ofConnecticut.Since about the year 1950, the Respondent has maintained its princi-pal office and place of business at North Broad Street, in the town of Hillside, countyof Union, and State of New Jersey, and is now and has been continuously engagedat said plant in the manufacture, sale, and distribution of books and related products.During the year 1952, the Respondent, in the course and conduct of its business opera-tions, caused to be purchased, transferred, and delivered to its Hillside plant, booksand other materials valued at in excess of $1.000,000, of which approximately 90percent was transported to its Hillside plant in interstate commerce from States ofthe United States other than the State of New Jersey.During the year 1952, the Re-spondent, in the course and conduct of its business operations, caused to be sold at itsHillside plant, books valued at in excess of $1,000,000, of which approximately 90percent was transported from its Hillside plant in interstate commerce to States ofthe United States other than the State of New Jersey.'The Respondent is and has been at all times material hereto engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 32, Office Employees International Union, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.III.THE REFUSAL TO BARGAINA. BackgroundPrior to the year 1950, the Respondent was engaged in business in New York Cityas a book jobber. In 1944, it entered into a collective-bargaining agreement with1 The Respondent Is a wholesale book seller, selling to book stores, boards of education,and public institutionsIt stocks about a half million books and its annual turnover isapproximately 3 million volumes. 252DECISIONSOF NATIONAL LABOR RELATIONS BOARDBook and Magazine Union, Local 18, United Office and Professional Workers ofAmerica, CIO, herein called Local 18, as the representative of employees (exceptsupervisory and clerical employees) in its stock, and order, checking, receiving,packing, and shipping departments as well as list boys and stock counters.Theseemployees constituted an overall group known as manual (warehouse) employees.This group historically, by name, is a different one than the clerical group, mentionedbelow.During the time the Respondent was engaged in business in New York City andshortly after Local 18 became the bargaining representative of the manual employees,an independent union, subsequently affiliated with the American Federation of Labor,was formed to represent the clerical employees as distinguished from the manualemployees.In the year 1950 the Respondent moved its plant to Hillside, New Jersey.Wherein New York it was housed on 3 floors of a comparatively old building,inHillsideit occupied a modern, new building, permitting all activities on 1 floor.During 1950,after the move, Local 18 disappeared as bargaining agent for the manual employees.On November 13, 1950, Local 153, Office Employees International Union, AFL,herein called Local 153, filed a petition for certification as representative of themanual employees at the Hillside plant, and an agreement between the Respondentand Local 153 for a consent election was approved by the Regional Director onJune 28, 1951.After an election, a majority of the employees in this unit havingvoted for Local 153 as their representative for the purposes of collectivebargaining,Local 153, on September 13, 1951, was certified by the Board as such representative(Case No. 2-RC-3095).On January 17, 1952, the Respondent petitioned the Board for an election aftera claim by Local 153 that it represented all employees, manual and clerical; and onJanuary 30, 1952, filed a request for withdrawal of that petition, which was approved(Case No. 2-RM-360).The manual and clerical employees were on strike from November 29, 1951,until January 29, 1952.Thereafter, on April 5, 1952, the Respondent and Local 153entered into a collective agreement, covering all permanent clerical and manual(warehouse) employees which by its terms was to remain in effect until at leastthrough May 31, 1953.On April 23, 1953, the Respondent filed a petition for an election, asserting thata majority of permanent clerical and warehouse employees had indicatedinwritingthat they did not wish Local 153 to represent them in negotiations (Case No. 2-RM-496).Local 32, on May 1, 1953, filed its petition with the Board for certificationas representative of the permanent clerical and warehouse employees (Case No.2-RC-5825).Thereafter, the Respondent was permitted to withdraw its petitionin Case No. 2-RM-496, and on May 13, 1953, entered into stipulations with Local32, agreeing to consent elections to be conducted by the Regional Director to deter-mine whether the employees in the so-called manual unit and the employees in theso-called clerical unit (i. e., a majority of the employees in each unit), desired tobe represented for the purposes of collective bargaining by Local 32.Theelectionswere conducted under the customary procedures of the Board on June 4, 1953; theclerical unit rejected Local 32 as representative by a vote of 33 for and 87 against,out of 138 eligible voters; the manual unit voted 29 for and 21 against out of 58eligible voters, and that resulted in the certification, on June 12, 1953, of Local 32as the representative of the manual (stock and order) employees, in Case No.2-RC-5825.On June 22, 1953, Local 32, in a letter to counsel for the Respondent, throughitsbusiness representative,suggested:"We are readyto negotiate an agreement";counsel for the Respondent, by letter dated July 1, 1953, said in part:I have been advised by the Company today that it has received a petitionsigned by a substantial majority of the employees in the manual group in whichthey request the Company not to recognize Local 32 as their collectivebargaining representative. . . .In view of these unforeseen and unusual circumstances the Company hadrequested me to prepare and file with the National Labor Relations Board apetition to vacate the certification of Local 32 and to set aside the election. ..Under the circumstances, the Company must accede to the wishes of amajority of the employees in the manual group and therefore must refuse tomeet with you to negotiate any agreement.On July 20, 1953, the Board received a petition filed on behalf of the Respondentto vacate certification and to set aside the election. in Case No. 2-RC-5825.Counsel"for the Respondent,in their brief filed in support of the petition,argued forcefullyon two points:First,that to require the employer to deal with a union repudiated THE BAKERAND TAYLOR CO.253by a majority of the employees in the unit, absent unfair labor practices by theemployer, would be contrary to the purposes of the Act, and second, the unit desig-nated by the Board would, in view of the bargaining history of the employer, beinappropriate.2On July 30, 1953, the Board directed the entry of an order denyingthe petition of the Respondent to vacate and set aside.B. The appropriate unitThe Respondent contends that the duties of the so-called manual' employees andthose of the clerical employees are in many respects the same, and frequently over-lap, and that when each group was represented by a different union each union wasrequired to interchange employees.The evidence received at the hearing in this caseseems to bear out this contention to a considerable extent, although there is credibletestimony the other way.However, it is not the function or the province of the TrialExaminer to pass upon the question of whether the manual group isor is not anappropriate bargaining unit.Local 32 has been certified, under the Act and accord-ing to the established procedures of the Board, as the representative of the manualgroup of employees of the Respondent. The processes provided by Section 9 of theAct and theRules and Regulationsof theBoard are investigatory in nature and arenot adversary, as has been often held.Under Section 9 (b) of the Act, "the Boardmay decide that all employees of a single employer form the most suitable unit forthe selection of collective bargaining representatives, or the Board may decide thatthe workers in any craft or plant or subdivision thereof are more appropriate."Pittsburgh Plate Glass Co. V. N. L. R. B.,313 U. S. 146, 152. The decision of theBoard in such case, if not final, is rarely to be disturbed.Packard Motor Car Co.v.N. L. R. B.,330 U. S. 485, 491.Here, the Board has lately considered the contention of the Respondent that themanual group of employees do not constitute an appropriate bargaining unit, andhas rejected the contention.The facts advanced by the Respondent were containedin anaffidavit'filed in support of this petition to vacate the certification of Local 32,and must have been considered by the Board before it denied that petition.3P The facts in support of this argument will be briefly discussed below.3 The affidavit of the assistant secretary of the Respondent, verified July 15, 1953, insupport ofthe petition, reads as follows :Melvin J Beauman, being duly sworn on his oath, deposes and says that he isthe AssistantSecretary of The Baker & Taylor Co., a corporation organized andexisting underthe laws of the State of Connecticut; that on the 6th day of July,1953he receivedfrom employees of the Company Petitions signed by thirty-three ofthemanual group employees requesting the Company not to recognize Local 32,Office Employees International Union as their collective bargaining representative.The full text of the Petitions, excluding signatures is as follows .We, the undersigned employees of The Baker & Taylor' Co , Hillside,: NewJersey in the manual group respectfully urge the Company not to iecognizeLocal 32, Office Employees International Union as our collective bargainingrepresentative since we do not wish to be represented by that Union inthe futureThe reason we do not wish Local 32 to repiesent us in the future is becauseof the following facts :(1) In the past, as at present, there wasa very close relationship in work-ing conditions between the clerical group of employees and the manual groupof employees of the company(2)For the last two yeais of so the contract has covered both clerical andwarehouse as one.(3)Before such period, even though the manual and clerical had separatecontracts we had the same Union and the conditions were practically the same.(4)During the recent election the clerical group voted by a big majorityagainst representation by the Union and the manual group, which is a muchsmaller one, voted in favor of the Union by a very small majorityThe resultis that the big majority of the employees of The Baker & Taylor Co. don'twant a Union to represent them and we feel that it will cause a great dealof bad feeling between the clerical workers and the manual workers if we wereto continue to have the Union represent us in the manual groupWe alsofeel that this could very easily lead to dissension affecting all the employeesand we don't want to havethe Unionrepresent us in thefuture.The total number of employees in the manual group df employees is 52The'33signatoriesto the Petitions accordingly comprise more than a majority of that group. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARD.The TrialExaminer deems himself boundby the actionsof the Board, and forthe purposes of this case considers thatLocal32 is the bargaining representative ofthat unit of the employees of the Respondent called and comprised of the manualgroup .4C. The asserted repudiationof Local 32asbargaining representativeThe gravamen of this matter lies in the refusal of the Respondent to negotiatewith Local 32 as the certified representative of the unit comprised of its manualemployees.At the hearing, the TrialExaminer permitted the introduction in evidence of thepetition of the Respondent to vacate the certificationof Local 32and to set asidethe results of the election(among the manual group employees)which precededthe certificationof Local 32.An affidavitattached thereto, verifiedJuly 15, 1953,in support of the contentionof theRespondentthat the majorityof the employees inthis unit repudiatedLocal32 as their bargaining representative,reads as follows:Melvin J. Beauman, being duly sworn on hisoath,deposes andsaysthat he isthe AssistantSecretary of The Baker & Taylor Co , a corporationorganized andexisting under the laws of the State of Connecticut;that he hasparticipated inthe handling of the Company's labor relations since some time priorto 1948,that prior to the recent elections conducted by the National Labor RelationsBoard on June 4, 1953,the clerical group of employees were represented byLocal 153,Office Employees InternationalUnion, AFL,for approximatelyfive years;that the manual group of employees in the Company were at firstrepresentedby a CIOunion; and that as a result of the difference in representa-tion there was frequent conflict between the two groups,and strikes and unrestresulting from that condition.As a result,in part, of that situation,the manual group in the fall of 1950left the CIOand switched to the sameLocaland Unionwhich represented theclericalgroup.Thefirst negotiations thereafter were conducted for the twogroups at different conferences even though the Union officials participating inthe negotiations were the same and a single contract was executed finally cover-ing the employees of both groups.Thereafter the discontent ceased and theconflict between the groups terminated.When the Company filed a Petition for an Election on April 23, 1953, it fileda Petition for a single unit consisting of both clerical and manual employees.Similarly, when Local 32 of the same Union filed a Petition for Certification italso included both clerical and manual groups in a single unit.It is clear,therefore,that originally both the Company and the Union, aswell as the employees,thought in terms of a single unit as being appropriatefor both groups of employees.At aninformal conferenceat the New Yorkoffices of the NationalLaborRelations Board, Local 32 refused to consent toan election unless voting was conducted separately in the manual and clericalgroups. It was only as a result of the assertion of the Board representative atthe conference at which the Stipulation for CertificationUpon ConsentElectionwas entered into; to the effect that the Board would probably not approve asingle appropriate collective bargaining unit for these two groups,that theCompany agreed to separate the groups for the purposes of the election.Wedid not realize until after the election that there would be recreated the conflictand dissension that had plagued the Company and its employees before thesingle unit was establishedin 1952.Asa result of the actualvote by whichLocal32 won the election in a small unit by a bare majority and lost itoverwhelmingly in the larger unit,it is clear that a majority of the employeesin the manual group no longerwish the Unionto represent them further,becauseof the likelihood of further rebirth of industrialstrife byreason of collectivebargaining for one group which even in its total number comprises substan-tially less than a majority of all the employees who previously bargained as onegroup.The Trial Examiner rejected the offer by the Respondent of the original petition,referred to by Mr. Beauman,in the affidavit immediately above quoted and, in histestimony,in -sustaining, an objection to the effect that the petition is immaterial to* Counsel for the Respondent has arguedthat because the election was a so-calledconsent election,the unit in question has not beenadjudicated by the BoardThe TrialExaminer believesthat in the instant proceedingthe issue isnot litigable THE BAKERAND TAYLORCO.255the issues in this case because, under prior decisions of the Board, the certificationof Local 32 (on June 12, 1953) must be held to be good for a period of 1 year,and that there was no evidence at that point in the hearing, that Local 32 had lostitsmajority during the certification year.Counsel for the Respondent at the timemade offer of proof, which was rejected,To prove through witnesses and documents that there was presented to theCompany, on July 1st, a petition signed by 33 out of approximately 50 em-ployees then in the so-called manual unit, requesting the Company not to dealwith the Union which had been certified as Local 32, AFL, certified in CaseNo. 5825 . . . that the petition was submitted to the Respondent withoutthe intervention of any unfair labor practice on behalf of the Respondent.The Trial Examiner, in rejecting the offer of proof, was and is now cognizant ofthe implications of the decision of the Court of Appeals for the Sixth Circuit inMid-Continent Petroleum Corp. v. N. LR. B, 204 F 2d 613, cert. denied 346U. S 856, upon which the Respondent heavily relies. To him, however, the factualsituations in that case and this are vastly different.There, a small unit of employees,at exact times and for personal reasons or because of individual fortuity of circum-stance (as was clearly shown in each instance) had forsaken the bargaining repre-sentative.Here, the facts as disclosed by the proceedings in Case No. 2-RC-5825(and in prior Board proceedings in Cases Nos 2-RC-3095, 2-RM-360 and2-RM-496), show a greatly dissimilar history of collective bargaining between theRespondent as an employer and the representatives of the manual employees asa unit, the clerical employees as a unit, and the two groups as a single unit.The Respondent here, perhaps with some justification, takes the position that inall good faith it agreed to an election among its employes in two separate units, andthen later found itself in the position of being required to deal with Local 32 as therepresentative of a group of employees in which the majority had signified theirdesire not to be so represented. In taking that position, the Respondent overlooksthe obvious irresponsibility or inexperience of the individuals within that group who,firsthaving voted for the Union as their representative, then took a second lookand decided they should have voted the other way. Stability of labor relations,under the theory of the Act, would be nullified should the Board agree that anemployee may think one way on a day of election, and then have the right todisavow his vote a month later for whatever his personal reason might beTheTrial Examiner adheres to the principle that certifications by the Board based uponsecret ballot elections must be effective for a reasonable period, and during that timeeven revocations of designations,except in unusual situations,should not impairthe validity of the certificate.N. L. R. B. v. Appalachian Electric Power Co.,140 F. 2d 217 (C. A 4); and seeN L. R. B. v. Whittier Mills Co ,111 F. 2d 474(C. A.5), Reeder Motor Company,96 NLRB 831,Poole Foundry & Machine Co. V.N. L. R. B.,192 F. 2d 740 (C. A. 4), cert. denied 324 U. S. 954;N. L. R. B. v.Sanson Hosiery Mills, inc.,195 F. 2d 350 (C. A. 5).The Board, inStanolind Oil & Gas Company,98 NLRB 973, determined that theemployer there by refusing to bargain collectively with the certified union as repre-sentative of a unit previously found to be appropriate, was guilty of unfair laborpractices in violation of Section 8 (a) (5) of the Act.When that employer refusedto comply with the order of the Board, requiring it to bargain with the union, theBoard brought enforcement proceedings under Section 10 (e) of the Act. The Courtof Appeals for the Tenth Circuit, in ordering enforcement of the order of the Board,reviewed the facts found by the Trial Examiner concerning the findings of the Boardin its determination of an appropriate bargaining unit, and recalled the general rulethat under Section 9 (c) of the Act, the judicial function of the courts in relationto the processes of the Board in representation proceedings is confined to a guarantyagainst arbitrary and irrational Board action.N. L. R B. v. Stanolind Oil andGas Co.,208 F. 2d 239 (C. A. 10).Concluding FindingsLocal 32 is a labor organization certified by the Board as the representative ofthe employees of the Respondent in the unit comprised of all stock and order,checking, packing, and shipping department employees of the Respondent employedat its Hillside, New Jersey, plant, including list boys and stock counter employees,but excluding all office clerical employees,professional employees,guards, watch-men, salesmen,and supervisors.The Respondent,since the certification of Local 32 as such representative, hasrefused and continues to refuse to bargain collectively with Local 32 as the repre- 256DECISIONS OF NATIONAL LABOR RELATIONS 130ARDsentative of the employees in the above-described unit, and by such refusal con-travened and continues to contravene the provisions of Section 8 (a) (5) of theAct.Further, by refusing to bargain collectively with Local 32, as, such represent-ative, the Respondent has contravened and continues to contravene the provisionsof Section 8 (a) (1) of the Act, in that such refusal has the necessary effect ofinterferingwith, restraining, and coercing employees of the Respondent in therights guaranteed to them under Section 7 of the Act.The Respondent during its-refusal so to bargain with Local 32 has committed no other unfair labor practice.However, under the prior holdings of the Board, and under the weight of judicialauthority, it fell into error when it refused to negotiate and deal with Local 32.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, have a-close, intimate, and substantial relation to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent, since on or about July 1, 1953, and at alltimesthereafter refused and continues to refuse to bargain collectively with Local 32as the exclusive representative of its employees in an appropriate unit and havingfound further that the Respondent has failed and refused to bargain collectivelywith Local 32 with respect to wages, hours of employment, and conditions ofemployment, and all other matters as required by the Act, and by sodoing hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed by Section 7 of the Act, it will be recommended that the. Respondentcease and desist therefrom.On the basis of the foregoing findings of fact and upon the entirerecord in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local 32, Office Employees International Union, AFL, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By refusing and continuing to refuse to bargain collectively with the said Local32 as the exclusive representative of its stock and order, checking, packing, andshipping department employees, including list boys and stock counter employees(but excluding office clerical and professional employees, guards, watchmen, porters,and all supervisors as defined in Section 2 (11) of the Act) the Respondent hasengaged inand is engagingin unfair labor practices within the meaning of Section8 (a) (5) of the Act.3.By refusing and continuing to refuse to bargain with Local 32, as aforesaid,the Respondent has interfered with and continues to interfere with the rights guar-anteed to its employees under Section 7 of the Act, and thereby has engaged inand is engagingin an unfair labor practice within themeaning ofSection8 (a) (1)of the Act.4.The above-described labor practices are unfair labor practicesaffecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL BARGAIN collectively, upon request, with Local 32, Office EmployeesInternationalUnion, AFL, as the exclusive representative of the employeesin the bargaining unit described below with respect to rates of pay, wages,hours of employment, and other conditions of employment.The bargainingunit is:All stock and order, checking, packing, and shipping department employees,includinglistboys and stock counter employees, but excluding all office THE RUBEROID COMPANY257clerical and professional employees,guards, watchmen,porters, and allsupervisors as defined in the National Labor Relations Act.THE BAKER & TAYLOR Co.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.THE RUIBEROIDCOMPANYandUNITED CEMENT, LIME AND GYPSUM-WORKERS INTERNATIONAL UNION, AFL, PETITIONERTHE RUBEROIDCOMPANYandDISTRICT LODGE No. 96, LOCAL LODGE No.23, INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Cases Nos. 10-RC-2773 and 10-RC-2776. July 21, 1954Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforePhilip B. Cordes, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the production of asphalt shinglesat various plants, of which only that at Savannah, Georgia, is involvedin this proceeding.TAM seeks to represent a unit of all the mainte-nance employees at this plant.The other labor organizations and theEmployer contend that only a production and maintenance unit is ap-propriate.There is no bargaining history at this plant.The eight maintenance employees whom the TAM seeks to representare classified as lead mechanic,3 mechanic A and B, mechanic helper,and oiler.The Employer's plant operates on two shifts and a me-chanic and helper are assigned to each, with the duty of attending the1The hearing officer referred to the Board the Employer's and the Gypsum Workers'motions to dismiss the IAM petition in Case No. 10-RC-2776 on the ground that the unitthere sought is inappropriate.For the reasons stated in paragraph numbered 4 themotions are denied.2 International Brotherhood of Pulp,Sulphite and Paper Mill Workers,AFL, hereincalled the Intervenor,was permitted to intervene in Case No. 10-RC-2773 at the hearingon the basis of a proper showing of interest.3 All parties agree that this individual is not a supervisor within the meaning of the Act.109 NLRB No. 51.